DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 11/4/2020 are acknowledged.  Claims 17-25 are cancelled.  As noted in the attached interview summary, claims 5 and 6 have “Error! Reference source not found” in them.  Applicant has confirmed that this is a misprint and they did not intend to amend these claims. The error should instead refer to “claim 1” as was recited in the previous version of the claims.  As discussed in the interview, the examiner will treat claims 5-6 as reciting “the immunogenic composition of claim 1…” and applicant will correct the error in their response to this action.  

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/4/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-16 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 8/21/2019 has been considered.  A signed copy is enclosed.

Specification
The description of the drawings is objected to.  According to 37 CFR 1.74, When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).  The examiner should see to it that the figures are correctly described in the brief description of the drawing, that all section lines used are referred to, and that all needed section lines are used.  If the drawings show Figures 1A, 1B, and 1C and the brief description of the drawings refers only to Figure 1, the examiner should object to the brief description, and require applicant to provide a brief description of Figures 1A, 1B, and 1C.  In the instant case, there is no description of Figures 13A-13C.

The use of the trademarks TWEEN (pages 19 and 25) and TRITON (page 26) have been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim contains the acronym PS-20.  While acronyms are permissible shorthand in the claims, the first recitation of the term should include the full recitation followed by the acronym in parentheses.  Appropriate correction is required.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/487,550 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to an immunogenic composition comprising a polysaccharide-protein conjugate wherein the protein is diphtheria toxin fragment B (DTFB) or a variant thereof.
The copending claims are drawn to an immunogenic composition comprising one or more capsular polysaccharides from serotypes 1, 2, 3, 4, 5, 6C, 6D, 7B, 7C, 8, 9N, 9V, 11A, 12F, 14, 15A, 15C, 16F, 17F, 18C, 20, 21, 22A, 23A, 23B, 24F, 27, 28A, 31, 34, 35A, 35B, 35F, and 38 of S. pneumoniae conjugated to CRM197.  CRM197 contains diphtheria toxin fragment B and is thus a DTFB variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/208,778 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

The copending claims are drawn to an immunogenic composition comprising 21 distinct S. pneumoniae polysaccharide carrier protein conjugates, wherein each of the conjugates comprises a polysaccharide from a of a particular S. pneumoniae serotype conjugated to a carrier protein, and wherein the polysaccharide protein conjugates include polysaccharides of S. pneumoniae serotypes are selected from the group consisting of: I) 3, 7F, 19A, 22F, 33F, 6A, 15A, 16F, 23A, 23B, 24F, 31, 35B, 8, 9N, 10A, 11A, 12F, 15C, 17F, and 20; II) 3, 7F, 19A, 22F, 33F, 6A, 15A, 16F, 23A, 23B, 24F, 31, 35B, 8, 9N, 10A, 11A, 12F, 15C, 17F, and 20A; III) 3, 7F, 19A, 22F, 33F, 6A, 15A, 16F, 23A, 23B, 24F, 31, 35B, 8, 9N, 10A, 11A, 12F, 15C, 17F, and 20B; IV) 3, 7F, 19A, 22F, 33F, 6C, 15A, 16F, 23A, 23B, 24F, 31, 35B, 8, 9N, 10A, 11A, 12F, 15C, 17F, and 20; V) 3, 7F, 19A, 22F, 33F, 6C, 15A, 16F, 23A, 23B, 24F, 31, 35B, 8, 9N, 10A, 11A, 12F, 15C, 17F, and 20A; and VI) 3, 7F, 19A, 22F, 33F, 6C, 15A, 16F, 23A, 23B, 24F, 31, 35B, 8, 9N, 10A, 11A, 12F, 15C, 17F, and 20B wherein the carrier protein is CRM197.  CRM197 contains diphtheria toxin fragment B and is thus a DTFB variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite because it is not clear if the second pharmaceutically acceptable carrier protein of part (2) is conjugated to a polysaccharide or conjugated to the same polysaccharide of part (1) or if it is just a protein that is present in the composition.
Claim 6 is rendered indefinite by the phrase “DTFB C8 (DT/CRM197 C201)”.  On page 10, the specification states that “DTFB (C8) means diphtheria toxin deleted of the ADP-ribosylation activation domain, and with cysteine 201 removed or mutated”.  However, the same paragraph goes on to state “DTFB includes any protein complex (excluding full length DT or CRM197)”.  Therefore, it is not clear what the reference to (DT/CRM197 C201) means.
Claim 8 is indefinite because it is not clear if the additional polysaccharide conjugated to a second carrier protein is the second carrier protein of claim 4, part (2) or if this is to be in addition to that carrier protein.
Claim 9 is indefinite because it is not clear if the polysaccharide conjugate is the additional conjugate of claim 8 (and maybe claim 4) or if this is an additional polysaccharide, thus requiring 3 carrier proteins in addition to the conjugate of claim 1.
Claim 10 is indefinite because it is not clear if the “second carrier protein” is the carrier protein of claim 4, 8, or 9.
Claim 16 is indefinite because it is not clear, based on comma and semi-colon usage, whether the “about” in line 4 applies to the amount of DTFB only or whether it applies to the amounts of DTFB, aluminum phosphate, sodium chloride, L-histidine buffer, and PS-20.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caulfield et al (US Patent 8,192,746, 2012).
The instant claims are drawn to an immunogenic composition comprising a polysaccharide-protein conjugate wherein the protein is diphtheria toxin fragment B (DTFB) or a variant thereof.
Caulfield et al disclose an immunogenic composition that comprises 15 distinct capsular polysaccharides from serotypes 1, 3-5, 6a, 6b, 7f, 9v, 14, 18c, 19a, 19f, 22f, 23f, and 33f of S. pneumoniae conjugated to a carrier protein such as CRM197 (see abstract).  CRM197 contains diphtheria toxin fragment B and is thus a DTFB variant.  The composition can also comprise a second carrier protein (see column 3, lines 55-67).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Caulfield et al (US Patent 8,192,746, 2012) in view of Collier et al. (US Patent 5,843,711, 1998).

Caulfield et al disclose an immunogenic composition that comprises 15 distinct capsular polysaccharides from serotypes 1, 3-5, 6a, 6b, 7f, 9v, 14, 18c, 19a, 19f, 22f, 23f, and 33f of S. pneumoniae conjugated to a carrier protein such as CRM197 (see abstract).  CRM197 contains diphtheria toxin fragment B and is thus a DTFB variant.  The composition can also comprise a second carrier protein (see column 3, lines 55-67).  The composition can comprise multiple carrier proteins, with each polysaccharide serotype being conjugated to the same carrier protein (paragraph bridging columns 3-4).  The composition can include aluminum phosphate as an adjuvant (see column 2, lines 30-36).  The composition can contain a surfactant, of which PS-20 is preferred (see column 10, lines 60-65).  Preferred amounts of polyoxyethylene sorbitant esters are .01 to 1% (see column 11, lines 1-23).  An embodiment formulated to contain: 4 μg/mL of each saccharide, except for 6B which contains 8 μg /mL of saccharide; about 64 μg /mL CRM197 carrier protein, 0.25 mg/mL aluminum phosphate adjuvant; 150 mM sodium chloride, and 20 mM L-histidine buffer is disclosed (see column 9, lines 5-20).  Caulfield et al also state that other DT mutants can be used as carrier proteins. They particularly state that the fragment disclosed in US Pat 5,843,711 can be used (see column 4, lines 55-68).  
Caulfield et al differs from the instant invention in that they disclose the use of the fragment of in US Pat 5,843,711 as the carrier protein, but do not specifically describe said fragment and do not specifically disclose that fragment in the formulations they describe.

It would have been obvious to one of ordinary skill in the art, at the time of invention, to use the DTFB disclosed by Collier et al in the conjugates disclosed by Caulfield et al because Caulfield explicitly suggests using it.  Since Caulfield et al also suggests using more than one carrier protein, one would have combined these DTFB conjugates with the other conjugates disclosed by Caulfield, such as the CRM197 conjugates.  With regard to the specific amounts in claim 16, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
One would have had a reasonable expectation of success because Caulfield et al specifically suggest using the DTFB disclosed by Collier et al.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN GANGLE/Primary Examiner, Art Unit 1645